NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4794
                                       ___________

                                ANTHONY GHAFFARI,
                                           Appellant

                                             v.

                             WELLS FARGO BANK NA;
                                  FREDDIE MAC
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3:13-cv-02988)
                      District Judge: Honorable Robert D. Mariani
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 15, 2015

            Before: CHAGARES, JORDAN and NYGAARD, Circuit Judges

                               (Opinion filed July 21, 2015)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Anthony Ghaffari appeals from the order of the United States District Court for

the Middle District of Pennsylvania dismissing his amended complaint with

prejudice. For the following reasons, we will affirm.

       Because we write primarily for the parties, who are familiar with the facts, we will

not recite them except as necessary to the discussion. In 2011, after Ghaffari defaulted

on his mortgage, Wells Fargo Bank, N.A. (Wells Fargo), the servicer of Ghaffari’s

mortgage, initiated foreclosure proceedings in Pennsylvania state court. Ghaffari

responded to the lawsuit by filing a counterclaim against Wells Fargo.

       While that case was still pending, in January 2013, Ghaffari filed a separate civil

action in the United States District Court for the District of Columbia (D.C. Court)

naming as defendants Wells Fargo, the Federal Home Loan Mortgage Association

(Freddie Mac), and Wells Fargo’s foreclosure law firm, Phelan Hamilton, LLP (Phelan).1

All of the defendants moved to dismiss the complaint. Thereafter, the D.C. Court granted

Phelan’s motion to dismiss for lack of personal jurisdiction.




1
  The Rooker-Feldman doctrine, see Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923);
Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), did not deprive the
D.C. Court of subject matter jurisdiction because the state and federal cases were
proceeding concurrently. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284 (2005) (holding that the Rooker-Feldman doctrine is limited to “cases
[involving] . . . state-court judgments rendered before the district court proceedings
commenced”).

                                             2
       Ghaffari then filed an amended complaint naming only Freddie Mac and Wells

Fargo as defendants.2 In the main, Ghaffari complained that he was improperly denied

the opportunity to modify his mortgage loan (or obtain other relief) before foreclosure

proceedings commenced. Thereafter, Ghafarri voluntarily dismissed Freddie Mac from

the action. Wells Fargo moved to dismiss the amended complaint under Federal Rule of

Civil Procedure 12(b)(6). The D.C. Court granted the motion in part, dismissing only the

first claim in the amended complaint. Without ruling on the remaining claims, the D.C.

Court transferred the case to the United States District Court for the Middle District of

Pennsylvania (Middle District) for further proceedings.3

       After the case was transferred to the Middle District, Wells Fargo filed a motion to

dismiss Ghaffari’s remaining five claims. After Ghaffari filed an opposing brief, the

Court granted Wells Fargo’s motion to dismiss, determining that Ghaffari had failed to

state a claim upon which relief could be granted. Ghaffari appeals.4


2
 The amended complaint alleged violations of: (1) the 2012 National Mortgage Consent
Judgment entered into between the federal government and Wells Fargo in United States
v. Bank of America, et al., No. 1:12-cv-00361-RMC (D.D.C. Apr. 4, 2012); (2) the
National Housing Act, 12 U.S.C. § 1701x(c)(5); (3) a “Pooling and Servicing
Agreement;” (4) the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.; (5) a
consent agreement between Wells Fargo and the Office of the Comptroller of Currency;
and (6) and the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq.
3
 The D.C. Court determined that venue was no longer proper in that Court in light of its
dismissal of claim one, which was the only claim over which it had original jurisdiction.
4
 We have appellate jurisdiction under 28 U.S.C. § 1291. Our review is plenary. See
Phillips v. County of Allegheny, 515 F.3d 224, 230 (3d Cir. 2008).
                                             3
       Ghaffari appears to raise the following arguments in his informal brief: (1) he was

entitled to complete discovery before the Middle District ruled on Wells Fargo’s motion

to dismiss; (2) the Middle District did not apply the correct standard of review; (3) the

D.C. Court had already denied Wells Fargo’s motion to dismiss with respect to claims

two through six in the amended complaint; and (4) the Middle District should not have

dismissed his remaining claims “with prejudice.”5 We review these arguments in turn.

       Contrary to Ghaffari’s assertion, we conclude that the Middle District did not err

in granting Wells Fargo’s motion to dismiss before discovery was complete. When

reviewing a motion to dismiss under Rule 12(b)(6), a district court considers whether the

plaintiff is entitled to offer evidence to support the allegations in the complaint. See In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997). Indeed, the

purpose of Rule 12(b)(6) is to “streamline litigation by dispensing with needless

discovery and factfinding,” see Neitzke v. Williams, 490 U.S. 319, 326-27 (1989), and

motions to dismiss filed under that Rule should typically “be resolved before discovery



5
 Because Ghaffari is proceeding pro se, we construe his brief liberally, and will address
even those arguments that he has not developed in great detail. See, e.g., United States v.
Otero, 502 F.3d 331, 334 (3d Cir. 2007). At the same time, we will review only those
arguments that he has actually presented. See United States v. Pelullo, 399 F.3d 197, 222
(3d Cir. 2005) (“It is well settled that an appellant’s failure to identify or argue an issue in
his opening brief constitutes waiver of that issue on appeal.”); see also Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam) (“While we read briefs filed
by pro se litigants liberally, issues not briefed on appeal by a pro se litigant are deemed
abandoned[.]” (internal citation omitted)).

                                               4
begins.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997). The

Middle District considered the truth of all of the facts that Ghaffari alleged in his

amended complaint and determined that none of his claims stated a cause of action upon

which relief could be granted. Such action was appropriate. Moreover, Ghaffari does not

specify what additional information that he might have obtained in discovery that would

have rendered his claims actionable.6

       Ghaffari also asserts that the Middle District applied the wrong standard of review

in assessing his claims. Specifically, he claims that the Court applied the summary

judgment standard rather than the standard for motions to dismiss. We disagree. The

Middle District described the Rule 12(b)(6) standard at length and applied it properly,

assuming the truth of all of the factual allegations contained in the amended complaint.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007).7 The Middle District did not look beyond the allegations in the

amended complaint except to review the exhibits that Ghaffari had attached to it, which

was entirely appropriate. See Huertas v. Galaxy Asset Mgmt., 641 F.3d 28, 32 (3d Cir.



6
  Ghaffari does not explicitly challenge on appeal any of the District Court’s bases for
dismissing his claims. To the extent that he otherwise could be said to challenge the
rulings on the merits, we note that we agree with the District Court that, for the reasons
that it thoroughly and adequately explained, Ghaffari’s complaint does not state a
plausible claim for relief.
7
  The Middle District was not required, however, to accept Ghaffari’s conclusory
statements as true. See Iqbal, 556 U.S. at 678.
                                              5
2011) (per curiam) (determining that documents attached to a complaint may properly be

considered at the pleading stage).

       Ghaffari also appears to argue that the Middle District should not have granted

Wells Fargo’s motion to dismiss because the D.C. Court had already denied Wells

Fargo’s motion as to all of his claims. Ghaffari misunderstands the action taken by the

D.C. Court. Although the D.C. Court granted Wells Fargo’s motion to dismiss with

respect to claim one, the Court declined to issue a ruling on the remaining five claims.

Rather, the D.C. Court transferred the case to the Middle District so that it could

adjudicate the balance of Ghaffari’s amended complaint. Thus, the Middle District had

the authority to review and decide Wells Fargo’s motion to dismiss claims two through

six.

       Finally, Ghaffari argues that the Middle District should not have dismissed his

amended complaint “with prejudice.” Ghaffari appears to believe that the Middle District

should have given him another opportunity to amend his complaint. However, he does

not take into consideration that he had already been given an opportunity to amend his

complaint after Wells Fargo filed its motion to dismiss his original complaint. And,

although Ghaffari also seems to believe that he should have been granted an automatic

opportunity to amend his complaint, the Middle District was under no obligation to do so

under these circumstances. See generally Fletcher-Harlee Corp. v. Pote Concrete

Contractors, Inc., 482 F.3d 247, 252-53 (3d Cir. 2007). Further, in light of the reasons

                                             6
cited by the Middle District for dismissing his claims, Ghaffari has not set forth any

reason to believe that further amendment of his complaint would have cured the

deficiencies identified by the Court. Phillips, 515 F.3d at 245 (determining that dismissal

without leave to amend is justified where the amendment would be futile).

       Accordingly, we will affirm the District Court’s judgment.




                                             7